                                ~~~ ,'s 0'1)~.u,(_,ft
               &nfv,(,A~           (,(/1·11 LL-   /41d
(v.,1/-,n     P1.JA,v?(;JV-:          g fr - 56]-1-T·
/4a,ct      (u/4.:          75I <J6 30
  GEORGIA PESTANA                                      THE CITY OF NEW YORK                               NIKI BARGUEIRAS
  Acting Corpo ration Counsel                                                                                      Senior Counsel
                                                      LAW DEPARTMENT                                        Phone: (21 2) 356-3520
                                                                                                              Fax: (212) 356-3509
                                                          100 CH URCH STREET                                nbarguei@ law .nyc.gov
                                                          NEW YORK, NY 10007

                                                                                       June 8, 2021
            VIA ECF
            Honorable Alvin K. Hellerstein
            United States District Judge
            United States District Court
            Southern District of New York
            500 Pearl Street
                                                            (f),_ k 'I~--es-
            New York, New York 10007                         J5;4,,C,:      ;/rA4- 0, 2-.o~(
                                Re:    Nakia Taylor v. City of New York, et al. ,
                                       l 8-CV-8421 (AKH)

            Your Honor:

                            I am a Senior Counsel in the Office of Georgia Pestana, Acting Corporation
            Counsel of the City of New York, and the attorney representing defendants City of New York
            and Christopher Siani ("defendants") in the above referenced matter. Defendants write to
            respectfully request a one-week adjournment of the status conference currently scheduled for
            Friday, June 11 , 2021 at 10:00 a.m. until June 18, 2021, or a date that is convenient for the Court.
            This is defendants first request for an adjournment of the status conference. Plaintiffs counsel
            consents to this request.

                             The reason for this adjournment is that at this time the Law Department is
             experiencing connectivity issues and the undersigned is unable to access documents related to
             this case. At this time, it is unclear when this issue will be resolved. Accordingly, out of an
             abundance of caution, defendants respectfully request a brief one-week adjournment of the status
             conference currently scheduled for Friday, June 11, 2021 at 10:00 a.m. until June 18, 2021 , or a
             date that is convenient for the Court.

                                 Thank you for your consideration herein.

                                                                               Respectfully submitted,
                                                                               ; s/ NQw 13 Cl¥'~c::t1r
                                                                               Niki Bargueiras
                                                                               Senior Counsel
                                                                               Special Federal Litigation Division
